WRIGHT, Presiding Judge.
This court being in receipt of the mandate of the Supreme Court of Alabama, 479 So.2d 41, reversing the judgment of this court entered on April 27, 1983, and remanding this cause for further proceedings;
It is therefore ordered that the judgment of this court of April 27, 1983, be and the same is set aside. It is further the mandate of this court that the judgment of the Circuit Court of Montgomery County, entered on May 17,1982, in this cause, be and hereby is reversed. This cause is remanded to the said circuit court for further proceedings not contrary to the decision of the Supreme Court of the United States entered March 26, 1985, — U.S. —, 105 S.Ct. 1676, 84 L.Ed.2d 751.
REVERSED AND REMANDED.
BRADLEY and HOLMES, JJ., concur.